Order entered November 14, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                No. 05-22-01019-CV

                IN THE INTEREST OF S.O., MINOR CHILD

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-30101-2020
                                  ORDER

      Volume 16, an exhibit volume, of the reporter’s record in this parental

termination appeal was filed under seal. Although the trial court was authorized to

order the record sealed, see TEX. FAM. CODE ANN. § 161.210, nothing before the

Court reflects the trial court did so. Accordingly, we STRIKE volume 16 and

ORDER Janet L. Dugger, Official Court Reporter for the 296th Judicial District

Court, to file volume 16 without seal no later than November 21, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable John Roach, Jr., Presiding Judge of the 296th Judicial District Court;

Ms. Dugger; and, the parties.

                                            /s/    KEN MOLBERG
                                                   JUSTICE